DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because it is not clear where the preamble of the claim ends and where the body of the claim begins.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a current straightening plate that rotates due to a kinetic energy of the oil guided to the opening to guide the oil to the opening,” which is unclear. The claim appears to say that oil being guided to the opening would rotate the plate, the plate then also guides the oil to the opening. So they are perpetually acting on each other. What is guiding the oil to the opening? Is it the rotating member that is slinging the oil towards the plate which is positioned at the opening? Is the plate being rotated to guide the oil to the opening or to the oil tank or both? 
	Claim 2 recites the plate being “supported in the case with one end as a center,” which is unclear. What structure is the “one end” referring to? Did Applicant intend to say one end of the plate being the pivot point or rotation center?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preston et al. (US Pub No 2017/0102064 A1). Preston discloses 
Re claim 1, an oil recovery mechanism (fig. 1) of a power transmission device, which houses, in a case (12) that stores oil in a bottom part (14), a rotating member (40) that rotates due to a drive force from a drive source (par 0024 ln 3-5), and an oil tank (18) that has an opening (82) that opens in a tangential direction on an upper part of an outer periphery of the rotating member (fig. 2 shows the opening at the tangential direction of 40), and which scrapes up the oil by rotation of the rotating member that has a part immersed in the oil stored in the bottom part of the case to recover the oil into the oil tank (rotation of 40 will splash up oil indicated by arrow 68), wherein the opening of the oil tank is provided with a current straightening plate (42) that rotates due to a kinetic energy of the oil guided to the opening to guide the oil to the opening (abstract ln 9-14).
Re claim 3, wherein a width of the current straightening plate is set to be equal to a width of the rotating member (fig. 1 shows the width of 42 being substantially equal to the width of 40).

Allowable Subject Matter
Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654